Title: From George Washington to Alexander McDougall, 2 July 1781
From: Washington, George
To: McDougall, Alexander


                  
                     
                     Dear SirHead Quarters Peeks kill 2d July 1781.
                  
                  I inform you in full confidence that an attempt is to be made this night by surprise upon the enemy’s posts upon the North end of York Island.  I move down with the remainder of the Army towards Kings bridge and expect the French Troops will form a junction with me, or will be very near at hand to support me.  In case of success I shall contrive you the most instantaneous intelligence upon which you will cause the Beacons and Alarm Guns to be fixed, which are to be signals to the Governor to call out and march the Militia to my support, for I take it for granted the enemy will make every effort to regain their posts.  I have already written to the Governor and have prepared him for this matter.  But as he may not distinctly see or hear the signals you will dispatch an Express to him upon hearing from me.  You will give notice to the parties stationed at the Beacons to set fire to them upon your firing some certain number of Cannon.  There were parties at the Beacons.  If there are none now they should immediately be sent.  I am with much Esteem Dear Sir your most obt Servt
                  
                     Go: Washington
                  
                  
                     You will be pleased immediately to forward the inclosed to Genl Knox.
                  
                  
               